DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 2/05/2021, wherein claims 6, 8 and 12 are cancelled and claims 1-5, 7, 9-11 and 13-19 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/05/2021 has been considered by the examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott M. Slaby on 3/08/2021.
The application has been amended as follows:
In claim 1, line 2, the phrase “or a plasticizer” is deleted.
Claims 5 and 7 each depend from claim 1.
Claims 3, 4, 18 and 19 are cancelled.
Allowable Subject Matter
Claims 1-2, 5, 7, 9-11 and 13-17 are allowed for the reasons set forth in the Office action dated 11/06/2020.
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762